Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayyar et al (20090213006).
Nayyar et al (20090213006) disclose a multi-GNSS receiver, e.g.  [0027]/[0040], comprising, as exemplified in FIG. 3, antenna 111, front-end processing block 310, analog to digital converter (ADC) 320, decimation and filtering block 330, baseband processing block 340, processor 350, and memory 360. The details of the diagram are provided merely by way of illustration, and other embodiments may contain fewer or more components, and corresponding interconnections [0039]. Front-end processing block 310 may perform various front-end analog signal processing operations, such as band-pass filtering, amplification using a low-noise amplifier etc., on the received GNSS signal. Front end processing block 310 may also perform one or more levels of down-conversion to lower the carrier frequency to a lower frequency (e.g., intermediate frequency/IF). Front end processing block 310 provides the processed signal (e.g., IF signal) to ADC 320 via path 312. ADC 320 samples signal 312 to generate corresponding digital codes/samples and may provide the samples to decimation and filtering block 330 or directly to the baseband processing block 340 [0042]. Decimation and filtering block 330 provides samples corresponding to the final down-converted signal (referred to also as the baseband GNSS signal) to baseband processing block 340 on path 334 and may be implemented to provide different decimation rates for different types of GNSS signals (GPS, Galileo System, etc), [0044]. Baseband processing block 340 performs code phase searches and carrier Doppler searches corresponding to each GNSS signal [0047]. Baseband processing block 340, shown in FIG. 4, e.g., performs code phase searches and carrier Doppler searches corresponding to each GNSS signal [0048] in order to acquire and track the satellite signals. A detailed description of signal acquisition and tracking is not provided but any of several well known techniques may be employed [0047]. The baseband processing block comprises buffers 410A-410E such that GNSS samples stored in the buffers are available for processing to each of the channels [0051]. Further shown therein is non-coherent sum storage 480. Code forming block 450, contains circuitry for generating the code samples, provides, on path 455, a local code (in the form of corresponding digital samples) corresponding to the specific GNSS signal that is desired to be processed, e.g. [0058]. Correlator 440 combines the local code and local carrier samples received on paths 454 and 434 respectively to generate a local signal. Correlator 440 correlates the local signal with the baseband GNSS signal received on path 424, for example, by multiplying corresponding samples of the baseband GNSS signal and the local signal providing the product on path 446 [0059]. Code interpolator and integrator 460 performs coherent and/or non-coherent addition (digital integration) of the correlation products received on path 446 to generate a sum, which is forwarded for storage either on path 467 to coherent sum storage 470 or on path 468 to non-coherent sum storage 480 based on whether coherent integrations or non-coherent integrations are performed in channel 490-1. Coherent sum storage 470 and non-coherent sum storage 480 are storage components such as, for example, random access memory (RAM), flash memory, etc [0060].  FIG. 5A exemplifies the generation of plural code bits in a clock cycle to generate partial sums while FIG. 6 exemplifies a computed code advance matrix.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nayyar et al (20090213006) in view of Akopian et al (6,900,738).
Nayyar et al teach the subject matter substantially as claims ed as set forth above including the showing in FIG. 5A regarding the generation of plural code bits in a clock cycle to generate partial sums while FIG. 6 exemplifies a computed code advance matrix.  As disclosed and is inherent in any GNSS receiver, there is an associated acquisition process and a tracking process. While Nayyar et al show plural bits of code generation to produce the partial sums, it is exemplified in the drawings/specification as two bits and not the claimed “more than two” bits.  However, to extend the partial sum to any plurality of bits, as long as it is not the complete code, the benefits of partial summing would have been obvious to one of ordinary skill in the art; as such the use of “more than two bits” would have been within the scope of the prior art to Nayyar et al and the skill of the artisan. 
Akopian et al disclose the conventionality of perfroming DFT/IDFT acqusition operations in a GNSS receiver, see for example FIGs. 1b-1d.
It would have been obvious to one having ordinary skill in the art to substitute a conventional acquisition arrangement using Fourier transform processing since it is well known as shown by Akopian et al to use such in order to acquire signals using non-coherent integration results and since use of known technique to improve similar devices (methods, or products) in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. In light of the lack of clarity and scope of “using a decimation it time algorithm to generate a code spectrum . . .  using a decimation in time algorithm,” as best understood combination appears to disclose such. The further dependent claims are within the scope of the art and the skill of the artisan, particularly in light of the trends to miniaturize universal, battery-operated GNSS receivers.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claims 23 and 25, the specification is insufficiently enabled with respect to “using a decimation it time algorithm to generate a code spectrum . . .  using a decimation in time algorithm.” Besides being confusingly written, the specification does not provide information sufficient to make and or use the claimed subject matter.  While the specification substantially repeats the above language several times in the specification, it fails to disclose what the algorithm is or what it encompasses.  By nature of the fact that the claim language is merely repeated in the specification, the specification lacks any examples or instructions that would provide an artisan with sufficient information to make and/or use the claimed subject matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 24, 25, 27, and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23 and 25 are indefinite since it is unclear what the metes and bounds of the language “decimation in time algorithm to generate a code spectrum that is multiplied by frequency domain results from a set of DFTs, using a decimation in time algorithm.” The specification does not aid in an understanding of the scope of a decimation in time algorithm.
In claim 24, the language “A-band GNSS sample data” and “B-band GNSS sample data” is indefinite since the metes and bounds of such are not clearly defined in the claims.
In claim 27 it is not understood what the metes and bounds of the claims encompass due to the lack of clarity with respect to “an order of the array changes through a sequence of the DFTs.” Furthermore, it appears only to suggest that some process is not performed but does not set forth with any clarity any manner in which the system is further limited/modified, structurally whether physically or computationally, by the language.
The subject matter of claim 28 is indefinite since it fails to clearly and distinctly define the subject matter.  It is unclear in what manner the structure of the system for processing GNSS L5 band signals is further defined with any clarity since it appears only to suggest that some intended result is or is not achieved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ma et al (4,998,111) disclose conventional aspects of a satellite navigation receiver including, exemplified in FIG. 1, an A/D converter 14 for converting received satellite radio frequency signals into digitized samples, a baseband memory 20 for storing the digitized samples, and a processing system coupled to the memory for processing the stored samples and comrising performing an FFT on the received samples 22/24, performing an FFT 28 on a PRN code generated by code generator 26, performing a correlation 30, performing an inverse FFT 32 on the rsult of the correlation, performing peak detection 34 based on the correaltion result, and perfroming navigation computation 36. FIG. 2 exemplifies the four peaks associated with the four detected satellites. 
Tiemann et al (6,009,118) disclose a satellite navigation receiver circuit, exemplified in FIG. 4, comprising an ADC 22 for converting received radio frequency signals into digital samples, a baseband memory 33 for storing the digitized samples, a code generator 24/FIGs. 7 and 10 for generating a PRN code, a digital correlator 23 with a coherent accumulator, a non-coherent accumulator/accumulator array 30 for non-coherently integrating correlation results and accumulating thereat and a controller 35 for controllng operation and providing the acqusition information for use in a navigation solution.
Pietila et al (20060133463) disclose a receiver for processing CDMA signals, such as used by satellite navigation receivers, e.g. GNSS receivers [0049]. FIGs. 3, 9 and 10 exemplify the receiver circuit including a matched filter 14 for correlation of a received signal with a code generated signal, DFT processing 15, coherent accumulation 16, and non-coherent integration memory 18.
Chen (20090103656) discloses a multi-GNSS receiver [0004] comprising an RF front end 100 which comprises an RF processing unit 101 for executing operations such as RF down-conversion, filtering, amplification to a received satellite signal of a specific band and an analog-to-digital converter (ADC) 102 for sampling the processed signal to down convert the signal into a low IF or even baseband digital signal [0019]. A down sample unit 151 and a buffer 152 are provided on the direct signal path; by using the down sample unit 151, sampling rate of the signal is reduced so as to save power for correlation. The down sampled (BPSK/BOC) signal is then processed by a PRN code correlation unit 214 to remove the code thereof and a Doppler rotation unit 216 to remove the Doppler frequency thereof. The processed signal is then accumulated by a coherent sample RAM (random access memory) 231/232 and an incoherent sample RAM 233/234/250, see e.g. [0020]. The respective storages 231, 232, 233, 234 and 250 may share the same physical memory in practice. The practical memory can be fixedly or floatingly divided into several logic regions to be used as the respective storages 231, 232, 233, 234 and 250. Tables 1 and 2 exemplify the various signal types including L5 BPSK as well as E5a data/pilot and E5b data/pilot AltBOC.
Betz et al (2007/0195867) disclose in FIG. 2 a system for direct acquisition of CDMA signals with long PRN codes including antenna 204, an RF ADC 205, a sampler/re-sampler 206.
Mantovani (20100253578) discloses the conventionality of archving digitized samples of the received signal for further post-processing in a processing system, see for example FIG. 1.
Chen et al (7,990,315) disclose the conventionality of a shared memory for all stages of the GNSS processing.
Ries et al (EP3101445) disclose the conventionality of shared memory at all stages of a GNSS receiver.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646